                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


INTELLOR GROUP, INC.,

        Plaintiff,

        v.
                                                          Civil Action No. TDC-19-0010

BRIAN J. CICERO,

        Defendant.




                                  MEMORANDUM OPINION

        Plaintiff Intellor Group, Inc. ("Intellor") has filed this civil action against Defendant

Brian J. Cicero, a former Intellor employee, alleging that Cicero misappropriated       confidential

information    in breach of his contractual and fiduciary obligations and in violation of the

Maryland Uniform Trade Secrets Act ("MUTSA"), Md. Code Ann., Com. Law              SS    11-1201 to

1209 (West 2013).        Now pending is Cicero's Motion to Dismiss the Amended Complaint.

Having reviewed the submitted materials, the Court finds that no hearing is necessary.       See D.

Md. Local R. 105.6. For the reasons set forth below, the Motion to Dismiss will be denied, but

this case will be transferred to the United States District Court for the Western District of New

York.

                                         BACKGROUND

        Intellor, a Delaware     corporation   based in Maryland,   provides webinar     and event

conferencing     services.   Cicero began working for Intellor as Director of Sales/Business

Development on January 15, 2008. Throughout the duration of his employment with Intellor,

Cicero worked remotely from his home in New York. Originally, Cicero's job responsibilities
were to originate and close new customer sales on behalf of Intellor, but at some point after

March 2010, Intellor changed Cicero's primary responsibilities to supporting AT&T's efforts to

resell Intellor's    webinar and related event conferencing     services under a resale agreement

between AT&T and Intellor.         In light of this change in responsibilities and Cicero's increased

exposure to Intellor's and AT&T's confidential information, Cicero signed a Confidentiality

Agreement at Intellor's request on or about August 1, 2017.         Section 5 of the Confidentiality

Agreement bars Cicero from disclosing or using for personal gain the confidential information of

Intellor or its customers and any other proprietary information obtained through employment

with Intellor.      It also requires Cicero to return all confidential or proprietary information to

Intellor upon the termination of his employment with Intellor.       Section 6 similarly bars Cicero

from disclosing confidential customer information procured through any servicing of webinars

and related events. Section 7 of the Confidentiality Agreement prohibits Cicero from soliciting

or competing for Intellor's customers for a period of two years after the termination of his

employment with Intellor.

         On October 10, 2018, Intellor sent a letter to Cicero terminating his employment and

offered him severance pay in return for his execution of a Separation Agreement.          In response,

Cicero's attorney, Jill K. Schultz, sent a letter to Intellor on October 25,2018 proposing various

revisions to the Separation Agreement.        The letter stated that Intellor had failed to pay Cicero

sales commissions required under New York labor law and that Intellor owed Cicero unpaid

bonuses. It further asserted that the Confidentiality Agreement was unenforceable.        Attached to

the letter was a spreadsheet detailing the commission balance that Cicero claimed Intellor owed

him. Finally, the letter stated, "While Cicero would have successful legal claims against Intellor,




                                                    2
he would prefer, if possible, to conclude the matter amicably."        Joint Record ("J.R.") 47, ECF

No. 38.

          On November 6,2018, counsel for Intellor, Thomas J. Sawyer, sent an email to Schultz

requesting until November 13, 2018 to investigate the matters raised in Schultz's October 25,

2018 letter and extending the deadline for Cicero to execute the Separation Agreement to that

date. In a November 9, 2018 letter, Schultz responded by accepting the extension of time for

Cicero to execute the Separation Agreement and stating, "Likewise, I agree not to commence

litigation against Intellor prior to November 13,2018."     J.R. 52. In that letter, Schultz provided

an analysis of Intellor' s "liability and damages" for failing to pay Cicero his earned commissions

and ended with the statement, "If this matter is not resolved, we will commence litigation against

Intellor, Rist, and any other eligible Intellor shareholder."    J.R. 52, 54. The letter also requested

that Intellor amend the Separation Agreement           to state that Cicero is not bound by the

Confidentiality Agreement.

          Once again, Sawyer responded to Schultz with an email requesting additional time-until

November 20, 2018-to       consider Cicero's allegations and agreeing in tum to extend the deadline

for Cicero to execute the Separation Agreement to the same date. Then, on November 14,2018,

Sawyer sent a letter to Schultz stating that the spreadsheets attached to Schultz's previous two

letters reflected highly sensitive AT&T customer and revenue information,               in violation of

Sections 5 and 6 of the Confidentiality       Agreement.        The letter demanded the return of all

proprietary information and for the first time threatened that, should Cicero fail to return the

confidential information by November 20, 2018, "Intellor would have no alternative but to

pursue an appropriate civil action against him in a Maryland court as provided under sections 10




                                                   3
and 11 of the Confidentiality Agreement and for his related violation of the Maryland Uniform

Trade Secrets Act and breach of fiduciary duty." J.R. 58.

         On November 20,2018, Sawyer sent Schultz another letter in which he rejected Cicero's

claims for unpaid commission and bonuses and stated that Intellor would vigorously defend

against any lawsuit filed by Cicero.     The letter again stated that Cicero's retention and use of

Intellor's confidential information to support his unpaid compensation claims violated Sections 5

and 6 of the Confidentiality Agreement. It also stated, "Contrary to the assertion in your October

25 letter, Mr. Cicero will not be able to avoid such liability by challenging the enforceability of

the Confidentiality Agreement."     J.R. 64.

         On November      20, 2018 and November          21, 2018, Sawyer and Schultz exchanged

voicemails in an effort to arrange to discuss this matter.        Sawyer called Schultz and left a

voicemail again on November 26,2018.           On November 27,2018, Cicero filed a complaint ("the

New York Complaint") in the Supreme Court in Monroe County, New York, and served it on

Intellor that same day.     The New York Complaint names Intellor and Richard A. Rist, Chief

Executive Officer of Intellor, as defendants and contains three causes of action:         (1) a claim

against Intellor for unpaid compensation under New York Labor Law          S   191(1)(c) and   S   198(1-

a); (2) a claim against Rist for unpaid compensation under New York Business Corporation Law

S 630;   and (3) a claim seeking a declaratory judgment, pursuant to New York Civil Practice Law

and Rules   S 3001,   concluding that the Confidentiality Agreement is unenforceable in all respects

and that Cicero has not breached any of its terms.         On December 21, 2018, Intellor and Rist

removed the New York Complaint to the United States District Court for the Western District of

New York and in that case ("the New York Case") filed a Motion to Dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6), which remains pending.        Finally, on January 2, 2019, Intellor



                                                     4
filed the instant action in this Court against Cicero, asserting causes of action for (l) breach of

contract, (2) breach of fiduciary duty, and (3) a violation of MUTSA.

                                           DISCUSSION

         In his Motion to Dismiss, Cicero seeks dismissal of Intellor's      Amended Complaint

pursuant to the first-to-file rule.   He argues that the New York Complaint, filed prior to the

instant action, is substantially similar to this case such that litigating both cases would risk

inconsistent rulings and constitute a waste of resources for both the parties and the courts. In its

memorandum in opposition to the Motion, Intellor contends that: (l) there is no proper motion

before the Court; (2) the New York Case and the present case are separate and distinct cases; (3)

the declaratory judgment count in the New York Complaint was improperly filed in anticipation

of litigation to be filed by Intellor in Maryland; and (4) if the Court finds the first-to-file rule

applicable, rather than dismissing this case, it should sever the breach of contract count from the

Amended Complaint, transfer it to the Western District of New York, and retain the MUTSA

claim.

I.       Legal Standard

         The first-to-file rule provides that "when multiple suits are filed in different Federal

courts upon the same factual issues, the first or prior action is permitted to proceed to the

exclusion of another subsequently filed." Allied-Gen. Nuclear Servs. v. Commonwealth Edison

Co., 675 F.2d 610, 611 n.1 (4th Cir. 1982). Under the rule, "the first suit should have priority,

'absent the showing of balance of convenience in favor of the second action.'"       Ellicott Mach.

Corp. v. Modern Welding Co., Inc., 502 F.2d 178,180 n.2 (4th Cir. 1974) (quoting Remington

Products Corp. v. American Aerovap, Inc., 192 F.2d 872, 873 (2d Cir. 1951)). The rule is not

inflexible; rather, a court could allow a later filed case to proceed if it has progressed further

toward resolution, because the rule's purpose is "to promote the efficient use of judicial

                                                  5
resources and it should be applied in a manner serving sound judicial administration."     United

States v. Brick, 846 F.2d 74,1988 WL 33796, at *1 (4th Cir. 1988) (unpublished).

       In considering whether to apply the first-to-file rule, most courts begin by considering

three non-exhaustive   factors: (1) the chronology of events, (2) the similarity of the parties

involved, and (3) the similarity of the issues or claims at stake. See, e.g., Wakaya Perfection,

LLC v. Youngevity Int'l, Inc., 910 F.3d 1118, 1124 (lOth Cir. 2018); Baatz v. Columbia Gas

Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016); Butler v. DirectSat USA, LLC, 800 F.

Supp. 2d 662, 666 (D. Md. 2011). Even if applicable based on these factors, a court may decline

to apply the rule if the "balance of convenience" favors the second action. Ellicott Mach. Corp.,

502 F.2d at 180 n.2. Some courts have also declined to apply the first-to-file rule when they

have found compelling circumstances supporting its abrogation, such as "bad faith, anticipatory

suit, and forum shopping." Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 628 (9th Cir.

1991) (internal citations omitted). The United States Court of Appeals for the Fourth Circuit has

not stated explicitly whether such special circumstances may warrant an exception to the first-to-

file rule, see Learning Network, Inc. v. Discovery Communications, Inc., 11 F. App'x 297,301 n.

2 (4th Cir. 2001), but it has consistently looked with disfavor upon races to the courthouse and

forum shopping, particularly in the context of declaratory judgments.    See, e.g., Myles Lumber

Co. v. CNA Financial Corp., 233 F.3d 821, 824 (4th Cir. 2000); Centennial Life Ins. v. Poston,

88 F.3d 255, 257 (4th Cir. 1996); see also Under Armour, Inc. v. Battle Fashions, Inc., 294 F.

Supp. 3d 428, 435-36 (D. Md. 2018) (assessing whether the plaintiff filed the first suit as an

"improper act of forum shopping" in its consideration of whether to apply the first-to-file rule to

a declaratory judgment case).




                                                 6
        A district court entertaining a motion pursuant to the first-to-file rule has discretion to

stay, dismiss, or transfer the second-filed action.          See, e.g., Alltrade, Inc., 946 F.2d at 623

(stating that the first-to-file rule "allows a district court to transfer, stay, or dismiss an action

when a similar complaint has already been filed in another federal court"); Butler, 800 F. Supp.

2d at 665 (stating that the second-filed case may be "stayed, transferred, or enjoined").       Thus, in

response to Intellor's first argument that there is no proper motion before the Court, the Court

finds that although Cicero's Motion does not squarely fit into one of the categories under Rule 12

of the Federal Rules of Civil Procedure, the Motion to Dismiss is proper in that it asks the Court

to exercise its discretionary authority to dismiss this action in favor of the New York Case.

II.     Chronology

        To begin, the Court examines the chronology of events.             Here, there is no dispute that

Cicero filed the New York Complaint on November 27,2018 and Intellor filed the present case

on January 2, 2019, over a month later. Furthermore, the record does not support the claim that

Cicero filed the New York Complaint as a means of forum shopping in anticipation of the filing

of a lawsuit by Intellor in Maryland. In order for a first-filer to be deemed to have engaged in an

anticipatory lawsuit, the other party typically would at least have to be the first to threaten

litigation. See, e.g., Learning Network, 11 F. App'x at 300,302 (rejecting a claim that Learning

Network's      first-filed   declaratory   judgment       action   was   anticipatory   when   Discovery

Communications's       cease-and-desist letter did not actually threaten litigation); First Nationwide

Mortg. v. FISI Madison, LLC, 219 F. Supp. 2d 669, 671-74 (D. Md. 2002) (dismissing the

plaintiffs   first-filed action where the defendant had been the first to threaten litigation).     Here,

Cicero was the first to .make a demand on Intellor and to threaten litigation. In Schultz's October

 25, 2018 letter to Intellor, she stated that Cicero would have successful legal claims against



                                                      7
Intellor, despite his preference to resolve the matter amicably, and the letter specifically

referenced the Confidentiality Agreement.         Although that discussion focused on Section 7 of the

Confidentiality   Agreement, which relates to the non-competition          provisions rather than the

confidentiality provisions, the letter specifically argued that the Confidentiality Agreement in its

entirety was unenforceable for lack of consideration and sought an agreement by Intellor that

Cicero was not bound by it.

        If the threat of litigation was somehow unclear in the October 25, 2018 letter, Schultz's

November 9, 2018 letter explicitly conveyed that Cicero intended to sue if Intellor did not meet

his demands.      The November 9 letter provided an updated analysis of Intellor's "liability and

damages," continued to seek an agreement that Cicero was not bound by the Confidentiality

Agreement, and ended with the statement, "If this matter is not resolved, we will commence

litigation against Intellor, Rist, and any other eligible Intellor shareholder."      l.R. 54. Schultz

agreed not to commence litigation against Intellor before November 13, 2018 but made no

promises beyond that date, discrediting any argument from Intellor that it was sandbagged during

settlement negotiations by Cicero's lawsuit.         In contrast, Intellor did not threaten litigation to

enforce the Confidentiality       Agreement until November        14, 2018, nearly three weeks after

Cicero's initialletter.    Indeed, Intellor could not have made such a threat before the October 25,

2018 letter because the basis for Intellor's suit was an attachment to the October 25,2018 letter,

which allegedly revealed that Cicero was still in possession of proprietary Intellor data. At the

time of Intellor' s threat, Cicero had already asserted his intent to engage in litigation over a pay

 dispute that encompassed the general enforceability of the Confidentiality Agreement, including

 an argument-lack         of consideration-that     would apply to both the confidentiality    and non-

 competition parts of that contract.      Even after Cicero filed the New York Case, Intellor did not



                                                       8
file the present case until January 2, 2019, six weeks later. Accordingly, where Cicero filed the

New York Case over a month before Intellor's suit, and the record does not support the claim

that that he did so as anticipatory litigation to engage in forum shopping, the Court finds that the

chronology weighs in favor of application of the first-to-file rule.

III.   Similarity of Parties

       Next, the Court examines the similarity of the parties in both suits. The only difference

between the parties here and in the New York Case is that Rist, the Chief Executive Officer of

Intellor, is named as a co-defendant with Intellor in New York but is not a plaintiff here. The

presence of Rist in the New York Case is of little consequence, particularly where Rist and

Intellor's interests are aligned and they are represented by the same attorneys.          See Kohn Law

Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015) (holding that the

first-to-file rule does not require an exact identity of parties and finding a substantial similarity of

parties when an additional      defendant was named in the first but not the second suit).

Accordingly, this factor also weighs in favor of application of the first-to-file rule.

IV.     Similarity of Issues

        Third, the Court assesses the similarity of the issues and claims in the New York Case

and the present case.    Courts place less weight on this factor when similar suits are pending

before two federal courts than they do when one case is in state court, as there is no risk of

depriving a litigant of a federal forum. See Wakaya, 910 F.3d at 1126-27. For the first-to-file

rule to apply, a precise alignment of the issues is not required so long as the issues "substantially

overlap" such that resolution of one case leaves little to be determined in the other. Baatz, 814

F.3d at 791; see also Fisher v. Rite Aid Corp., No. RDB-09-1909, 2010 WL 2332101, at *2 (D.

Md. June 8, 2010) (finding substantial similarity between a lawsuit brought under the Fair Labor



                                                   9
Standards Act ("FLSA") and a second suit brought under the Maryland state law analog to the

FLSA).     Here, there is undisputed overlap between the declaratory judgment count in the New

York Complaint and the breach of contract claim in Intellor's Amended Complaint, both of

which require a determination      whether the Confidentiality    Agreement is enforceable.     This

identity of issues risks directly conflicting rulings because if Cicero were to secure a declaratory

judgment in the New York Case invalidating the Confidentiality Agreement in its entirety, a

ruling here in favor of Intellor on its breach of contract claim would be in conflict.     See, e.g.,

Baatz, 814 F.3d at 789 (stating that the first-to-file rule protects against "the possibility of

conflicting results").

         Intellor correctly notes that the remaining claims, particularly the wage claims in the New

York Complaint, do not directly overlap.      While the overlap of the declaratory judgment and

breach of contract claims alone may provide sufficient justification to prevent separate litigation

of these cases, closer review reveals that the cases are even further entangled.     Ultimately, the

success of Cicero's New York wage claims may tum on the enforceability of the Confidentiality

Agreement.     If this Court were to find that Cicero breached the Confidentiality Agreement or

misappropriated Intellor data, there may be a need to order the return of the proprietary data in

his possession to Intellor, superseding the Consent Order currently in place which permits

Cicero's counsel to hold the data while this case is pending.    Such an order would, as stated by

Cicero's counsel during the Case Management Conference on January 10, 2019, effectively

prevent Cicero from prosecuting his wage claims in the New York Case. On the other hand, the

court in the New York Case could decide that Cicero should be permitted to use the Intellor data

to calculate the unpaid bonuses and commissions he is seeking through his wage claims, or that

the data could be appropriately sought as a matter of discovery on those claims, which could be



                                                  10
inconsistent with the relief sought in the present case that all Intellor materials be returned or

destroyed.   In any event, the fundamental reliance of Cicero on the allegedly misappropriated

data in advancing his wage claims the New York Case reveals that all claims in the two cases are

sufficiently intertwined to merit application of the first-to-file rule.

v.      Balance of Convenience

        Although all of the factors weigh in favor of application of the first-to-file rule, because

the doctrine is discretionary, a court may decline to apply the rule against the second-filed case if

the "balance of convenience" establishes that the matter should be heard in the forum in which

the second-filed case was initiated. See Ellicott Machine Corp., 502 F.2d at 180; Employers Ins.

of Wausau v. Fox Entm't Grp., Inc., 522 F.3d 271, 275 (2d Cir. 2008); Neuralstem, Inc. v.

Stem Cells, Inc., 573 F. Supp. 2d 888, 901 (D. Md. 2008).                  In assessing the "balance of

convenience;" courts weigh the factors set forth in 28 U.S.C.          S   1404 relating to a motion to

transfer venue. Employers Ins. of Wausau, 522 F.3d at 275; Neuralstem, Inc., 573 F. Supp. 2d at

901.   Under that provision, a court considers whether "[f]or the convenience of parties and

witnesses" and "in the interest of justice," a case should be transferred to another district in

which the case could have been filed. 28 U.S.C.       S   1404(a) (2012); see Kontoulas v. A.H Robins

Co., 745 F.2d 312,315 (4th Cir. 1984). It is undisputed that this case could have been brought in

the Western District of New York.        The factors considered under        S   1404 are: (1) the weight

accorded to the plaintiffs    choice of forum; (2) witness convenience and access to sources of

proof; (3) the convenience ofthe parties; and (4) the interest of justice. Trustees of the Plumbers

& Pipefitters Nat'l Pension Fund v. Plumbing Servs., Inc. ("Trustees"), 791 F.3d 436, 444 (4th

Cir. 2015); see also Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947); Brown v. Stallworth,

235 F. Supp. 2d 453,456 (D. Md. 2002).



                                                    11
          A.      Plaintiff's Choice of Forum

          Turning to the first factor, the plaintiffs choice of forum, under   S 1404 the   general rule is

that the plaintiff s preference is afforded "substantial weight in determining whether transfer is

appropriate."     Trustees, 791 F.3d at 444.    The deference accorded to the plaintiffs        choice of

forum, however, should be proportional to the relationship between the forum and the cause of

action.    See   Carey v. Bayerische Hypo-Und Vereinsbank AG, 370 F.3d 234, 237-38 (2d Cir.

2004) (affirming the district court's venue determination based in part on the conclusion that the

weight accorded to the plaintiff s choice of forum was "diminished" because the cause of action

did not have "significant ties" to that forum); Bannister v. Wal-Mart Stores East, L.P., 843 F.

Supp. 2d 610, 615 (E.D.N.C. 2012) (according lesser weight to the plaintiffs' choice of forum

because they were not residents of the forum state and alleged discrimination at their workplace

in a different state). Although Intellor argues that its choice of forum should prevail because it is

a Maryland-based      corporation that filed suit in Maryland, Cicero was employed in New York

throughout the duration of his employment with Intellor, and all of the alleged acts of breach of

the Confidentiality Agreement and misappropriation occurred in New York, not Maryland.                  To

the extent that Cicero had contact with Intellor employees located in Maryland, those contacts

are not the subject of the dispute at issue in the present case. Accordingly, the Court grants less

weight to this factor than it would if Cicero's alleged breach of contract and misappropriation of

trade secrets had a stronger connection to Maryland.           See Capitol Payment Sys., Inc. v. Di

Donato, No. ELH-16-882, 2017 WL 2242678, at *9 (D. Md. May 23, 2017) (under similar

circumstances, holding that the weight given to a Maryland corporation's              forum choice was

diminished       where the underlying     dispute,   as well as all of the defendant's            merchant

relationships, were located in New York and New Jersey).



                                                     12
       B.     Witness Convenience and Access to Sources of Proof

       On the second factor, it is unlikely that the present case will involve many fact witnesses.

Where Cicero does not appear to dispute his possession of the allegedly confidential data in

question, the issue of whether his possession of the data constitutes misappropriation     of trade

secrets, a breach of contract, or a breach of fiduciary duty is likely a question of law. To the

extent that witnesses are needed, they likely would consist of AT&T employees and customers

who conducted business directly with Cicero, forensic computer analysts who reviewed the data

stored on various electronic devices owned by Cicero, or Intellor employees who supervised

Cicero or helped draft the Confidentiality Agreement.      The customers who interfaced directly

with Cicero are, if anything, more likely to be based in New York, where Cicero conducted all of

his work, than in Maryland.    Although there is no evidence in the record regarding where the

forensic analysts are based, the parties informed the Court that at least some of the review of

Cicero's devices took place at or near his home in New York, suggesting that some of the

analysts are based there. As for any Maryland-based Intellor employees who might testify at a

trial, "the convenience of witnesses who are employees of a party is entitled to less weight

because that party can obtain their presence at trial." Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure,    S 3851   (4th ed. Nov. 2018 update) (citing 12 different district

court opinions); see also Samsung Electronics Co., Ltd. v. Rambus, Inc., 386 F. Supp. 2d 708,

718 (E.D. Va. 2005) (noting that"[t]he convenience of non-party witnesses should be afforded

greater weight [than the convenience of the parties] in deciding a motion to transfer venue").

This principle is sensible because non-parties cannot be required to travel out-of-state and more

than 100 miles away, as would be required to appear in Maryland for trial. Fed. R. Civ. P. 45(c).

Accordingly, where the location of witnesses in this case is uncertain but it is likely that some



                                                 13
non-party witnesses are based in New York and that certain Intellor employee witnesses are

based in Maryland, this factor is generally neutral.

       C.        Convenience of Parties

        In many cases, a different choice of forum would merely "shift the balance of

inconvenience" from one party to another. See Bd. o/Trustees, Sheet Metal Workers Nat 'I Fund,

702 F. Supp. at 1259. Such appears to be the case here. The Court notes that both parties could

anticipate a lawsuit in either forum. By hiring Cicero as a remote employee and permitting him

to conduct the entirety of his work for Intellor in New York, Intellor purposely availed itself of

that forum and the possibility that it would be subject to litigation there.    Likewise, Cicero, by

joining a Maryland company, could certainly have contemplated a legal action in Maryland.             To

the extent that this factor favors one party, it would be Cicero, an individual, rather than Intellor,

because Intellor likely has more resources to pursue a case in an out-of-state forum.         Indeed,

Intellor's attorneys have been admitted to practice before the United States District Court for the

Western District of New York and, in fact, removed the New York Case to that forum.

        D.       Interests of Justice

        As for the interests of justice, this element "relates to the efficient administration of the

court system." Research Automation, Inc. v. Schrader-Bridgeport        Int'l, Inc., 626 F.3d 973, 978

(7th Cir. 2010). As relevant here, the only consideration specifically addressed by the parties is

the applicable    law to be applied.      See Aphena     Pharma Solutions-MD        LLC v. BioZone

Laboratories, Inc., 912 F. Supp. 2d 309, 320 (D. Md. 2012) (stating that "[fJamiliarity with

applicable law is one of the interest of justice factors").    "There is an appropriateness     ...   in

having the trial of a diversity case in a forum that is at home with the state law that must govern

the case, rather than having a court in some other forum untangle problems in conflict of laws,



                                                  14
and in law foreign to itself."   Van Dusen v. Barrack, 376 U.S. 612, 645 (1964). However, this

factor is "given significantly less weight when the case involves basic or sufficiently well-

established ... issues of state law or when there is no reason to believe that the applicable law of

the forum differs markedly from the law of the proposed transferee state." Capitol Payment Sys.,

2017 WL 2242678, at * 11 (alteration in original).

       A federal court exercising diversity jurisdiction applies the choice-of-law rules of the

state in which it sits, in this case, Maryland. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.

487,496    (1941). Intellor's breach of contract claim is governed by Maryland law because the

Confidentiality Agreement, although lacking a forum selection clause, contains a choice-of-law

provision stating the Maryland law shall apply to disputes arising from it. However, there is no

evidence that Maryland contract law is "so unique or complicated as to prevent a [New York]

judge from being able to discern and apply it." Capitol Payment Sys., 2017 WL 2242678, at

*12; see also CWbank, NA. v. Affinity Processing Corp., 248 F. Supp. 2d 172, 178 (E.D.N.Y.

2003) (noting that contract law is not so complex that it would significantly burden a federal

court to apply a different state's contract law).

          On a claim for breach of fiduciary duty, which involves "a matter peculiar to the

relationships among and between the corporation and its directors," Maryland courts apply the

law ofthe state of incorporation, in this case, Delaware. See Storetrax.com, Inc. v. Gurland,895

A.2d 355, 372-73 (Md. Ct. Spec. App. 2006), aff'd 915 A.2d 991 (Md. 2007) (holding that

because the plaintiff corporation was incorporated in Delaware, the trial court erred in not

applying Delaware law to its claim that the defendant had breached his fiduciary duty);

Restatement    (Second) of Conflict of Laws         S   309 (1971) ("The local law of the state of

incorporation will be applied to determine the existence and extent of a director's or officer's



                                                    15
liability to the corporation[. ]").   Thus, where Intellor's breach of fiduciary duty claim would be

governed by Delaware law, this Court has no advantage over the Western District of New York

in interpreting the claim.

          As for the MUTSA claim, under Maryland law, the principle of lex loci delicti applies to

tort claims, under which courts apply the law of the state in which the injury occurred. Lab Corp

of Am. v. Hood, 911 A,2d 841, 845 (Md. 2006). "The place of injury is also referred to as the

place where the last act required to complete the tort occurred." Philip Morris Inc. v. Angeletti,

752 A.2d 200, 231 (Md. 2000). Under Maryland law, for the tort of misappropriation of trade

secrets, the last act necessary to complete the tort is either the acquisition of the trade secret by

improper means or.the improper use or disclosure of the trade secret. See Md. Code Ann., Com.

Law   S   11-1201(c); DTM Research, L.L.c. v. AT & T Corp., 245 F.3d 327, 332 (4th Cir. 2001).

Accordingly, "[i]n breach of confidence and misappropriation cases involving application of the

lex loci delicti rule, many courts have held that the injury occurs when the information is

improperly used" and occurs at the location where it is used improperly to develop a new

product, such as at the defendant's research facility.     Tenax Corp. v. Tensar Corp., No. H-89-

424, 1990 WL 152565, at *4 (D. Md. May 31, 1990) (citing Goldberg v. Medtronic, Inc., 686

F.2d 1219 (7th Cir. 1982)); Manuel v. Convergys Corp., 430 F.3d 1132, 1140 (lIth Cir. 2005)

(citing Salsbury Labs., Inc. v. Merieux Labs., Inc., 735 F. Supp. 1555, 1568 (M.D. Ga. 1989), for

the proposition that "[i]n a trade secret misappropriation case, the lex loci delicti is not the place

where the information was learned, but where the tortious act of misappropriation and use of the

trade secret occurred"); see RaceRedi Motorsports, LLC v. Dart Mach., Ltd., 640 F. Supp. 2d

660, 666 (D. Md. 2009) (holding that the misappropriation          of a trade secret occurred at the

location of the defendant's business); Motor City Bagels, L.L.c. v. Am. Bagel Co., 50 F. Supp. 2d



                                                    16
460, 478 (D. Md. 1999) (noting that there is no clear basis for applying MUTSA when the

misappropriation-the      defendant's   disclosure of a confidential     business plan--occurred     in

Virginia); see also Eaton Corp. v. Appliance Valves Corp., 526 F. Supp. 1172,1178 & n.1 (N.D.

Ind. 1981), aff'd sub nom. Eaton Corp. v. Appliance Valve Corp., 688 F.2d 842 (7th Cir. 1982)

(holding     that under the principle    of lex loci delicti,     Indiana law applied     because   the

misappropriation occurred at defendant's principal place of business in Indiana, even though the

trade secrets were taken from plaintiffs facility in Illinois).

        Here, it appears that any misappropriation of trade secrets by Cicero occurred in New

York where Cicero both acquired and held the confidential information and allegedly used it for

his own advantage, so Intellor's misappropriation of trade secrets claim likely should have been

brought under New York law rather than under MUTSA.               New York is one of only two states

that has not adopted the Uniform Trade Secrets Act. See Faiveley Transp. USA, Inc. v. Wabtec

Corp., 758 F. Supp. 2d 211,220 (S.D.N.Y. 2010); Uniform Law Commission, Trade Secrets Act

Legislative Bill Tracking, (Jan. 25, 2019), https://www.uniformlaws.org/committees/community-

home?CommunityKey=3a2538fb-e030-4e2d-age2-90373dc05792.                   Where     the    substantive

analysis of Intellor's misappropriation claim may be different under New York law, a court in

New York would likely be better equipped to apply it.

           In sum, where Maryland law applies to Intellor's breach of contract claim, Delaware law

applies to Intellor's breach of fiduciary duty claim, and New York law applies to Intellor's

misappropriation     of trade secret claim, the applicable law element of the interests of justice

factor is effectively neutral.

           Upon consideration of the four components of the balance of convenience analysis, the

Court finds no compelling argument for either forum that would provide a basis to deviate from



                                                   17
the first-to-file rule. Thus, based on the foregoing analysis, the Court will apply that rule in favor

of the first-filed New York Case.

VI.    Transfer

        Overall, the overlapping facts and interdependence of the claims in the two cases warrant

application of the first-to-file rule in favor of Cicero's first-filed New York Case. However, the

presence of the MUTSA and breach of fiduciary duty claims in the present case counsels against

dismissal of this action, as doing so would, at least temporarily,           deprive Intellor of its

opportunity to litigate related, but distinct, claims.    Cf First Nationwide, 219 F. Supp. at 674

(dismissing the first-filed action in favor of the second-filed action where disposition of the

second action would resolve the entire dispute between the parties).      Furthermore, if this Court

were to dismiss Intellor's breach of contract and MUTSA claims in favor of the first-filed New

York declaratory judgment count, and the court in the New York Case then denied Cicero the

requested declaratory judgment, Intellor arguably could then re-file its MUTSA claim and begin

litigation anew, which ultimately would inconvenience both parties and both courts.            See id.

Thus, dismissal of the present case is not appropriate.

        The first-to-file rule, however, permits transfer of the second-filed case to the forum of

the first-filed case. See, e.g., Alltrade, Inc., 946 F.2d at 623; Butler, 800 F. Supp. 2d at 665.

Although Intellor's motion was not styled as a motion to transfer venue, both parties addressed

the possibility of transfer as an alternative to dismissal in their briefs. As discussed above, the

New York Case and Intellor's action here are part of the same case and controversy arising from

the termination of Cicero's employment at Intellor.        Under these circumstances, "(t]ransfer is

favored not only because litigation of related claims in the same tribunal may facilitate efficient

pretrial proceedings and discovery but also because it avoids inconsistent results."      D2L Ltd. v.



                                                  18
Blackboard, Inc., 671 F. Supp. 2d 768, 783 (D. Md. 2009). Where the Court has determined that

the consolidation of these two cases would preserve judicial resources and avoid duplicative

litigation, Intellor's suggestion that the Court sever the breach of contract claim and transfer only

that count to New York is illogical, as it would still result in two courts deciding claims based on

the same underlying transactions, with the same waste of judicial resources and possibility of

inconsistent outcomes.

        Accordingly, the Court will order that this case be transferred to the Western District of

New York for consolidation with Cicero's suit pending there.

                                          CONCLUSION

        For the foregoing reasons, Intellor's Motion to Dismiss will be DENIED, but this case

shall be TRANSFERRED to the United States District Court for the Western District of New

York. A separate Order shall issue.




Date: April 16, 2019
                                                       THEODORE D. CH
                                                       United States Distric




                                                  19
